Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is recites the limitation " processing the third and fourth second thermal images " in in line 13.  It is not clear what is “fourth second thermal  images”. Examiner suggests removing the word "second" to overcome the 35 USC 112(b), set forth to claim 7. 

	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson; Stefan ( US 2018/0063454 A1; hereinafter as Stefan) in view of  Strandemar, Katrin (EP2590138A1; hereinafter as Katrin; given by the applicant in the IDS).
Regarding claim 1, Stefan teaches a method comprising: capturing a plurality of thermal images of a scene using a thermal imager([abstract ]- method and a thermal imaging device for correcting fixed pattern noise of in a video sequence of thermal images captured using a thermal imaging system); detecting motion associated with the thermal imager during the capturing([para 0016]- determining whether there is motion between the current received image and a previous image of the video sequence); determining a temporal delay in response to the detected motion([see in Fig. 5]-In FIG. 5 two IR images 261, 500 with dimensions of 5 rows and 10 columns are shown for demonstrational purposes. Any dimension of the IR images including multiple pixels may be used. An IR image 261 that is captured at time or temporal index T2 of the video sequence, having a first field of view depicting a scene and dimensions 5×10, is obtained. A specific object in the scene is represented in the IR image 261 by a pixel value 2611, for illustrational purposes. An object may of course have any size and be represented by any number of pixels in any of the IR images. A previously captured IR image 500 was captured at time or temporal index T1 of the video sequence).
However, Stefan does not explicitly disclose selecting first and second ones of the thermal images captured at corresponding first and second times separated by the temporal delay; and processing the first and second thermal images to generate a comparison thermal image identifying changes in the scene between the first and second times.
In an analogous art, Katrin discloses selecting first and second ones of the thermal images captured at corresponding first and second times separated by the temporal delay([see in fig. 1 and 2A]- a processed temporal difference image based on a first and second IR image depicting the scene shown in FIG 1; [para 0022 ]- a processed temporal difference image 600 representing the difference between two IR image frames captured using the same IR imaging system at two different time instances); and processing the first and second thermal images to generate a comparison thermal image identifying changes in the scene between the first and second times([abstract]- capturing a first IR image depicting the scene at a first time instance and a second IR image depicting the scene at a second time instance; performing image processing operations on image data derived from said first IR image and from said second IR image, to generate a collection of data representing the location of gas in one of the first or second IR images; and generating a third image by adjusting pixel values in an image depicting the scene, dependent on pixel values of said collection of data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Katrin to the modified system of Stefan to provide techniques for performing improved visualization of gas present in an imaged or depicted scene [Katrin; paragraph 0009].
Regarding claim 2, Katrin discloses further comprising selectively increasing or decreasing the temporal delay in response to a change in the detected motion([para 0010; 0035]- generating a gas visualizing image by adjusting, in an image depicting the scene, pixel values of pixels corresponding to the gas representing pixels in one of said first or second IR image, such that the gas representing pixels are distinguishable in the gas visualizing image).
Regarding claim 3, Katrin discloses wherein the temporal delay corresponds to a determined number of the captured thermal images and/or a time period([para 0040]- selected IR image depicting the scene at some other time instance and preferably being captured by the same IR imaging system or IR detector as the mentioned first and second IR images. In another embodiment the gas visualizing image is generated based on a visual image, more specifically by adjusting, in a visual image depicting the scene, the pixel values of pixels corresponding to the detected gas representing pixels, the visual image having a predetermined relation to the first and second IR images and being captured using a visible light imaging system preferably comprised in an IR imaging device used to capture the mentioned first and second IR images).
Regarding claim 4, Stefan teaches wherein the temporal delay is inversely proportional to the detected motion([para 0103]- a motion measure 283 may be determined, the motion measure 283 indicating the relative motion of a first field of view of the captured IR image 261 at T.sub.n+1 and a previous field of view of a previously captured IR image, e.g. captured at temporal index T.sub.n.).
Regarding claim 5, Katrin teaches wherein the comparison thermal image is a difference thermal image ([see in fig. 1 and 2A]- FIG 2A shows an example of a processed temporal difference image based on a first and second IR image depicting the scene shown in FIG 1).
Regarding claim 6, Katrin teaches wherein the processing comprises subtracting the second thermal image from the first thermal image([para 0055]- combination may for instance consist in subtracting the first image from the second image, or to subtract the second image from the first image, thereby obtaining an image representing the difference between the compared images).
Regarding claim 7, Stefan discloses determining a second temporal delay in response to the 15 second detected motion, wherein the second temporal delay is greater than or less than the first temporal delay; selecting third and fourth ones of the thermal images captured at corresponding third and fourth times separated by the second temporal delay; and processing the third and fourth second thermal images to generate a second comparison thermal image identifying changes in the scene between the third and fourth times([see in claim text 1]- method of correcting fixed pattern noise in a video sequence of thermal images captured using a thermal imaging system, comprising: receiving a sequence of thermal images captured using a thermal imaging system; calculating a thermal image average of a plurality of the received thermal images; calculating pixel difference values between a received thermal image and the thermal image average; evaluating the pixel difference values in relation to an updating condition; calculating fixed pattern noise correction terms for the pixel difference values for which the updating condition is fulfilled; and correcting pixel values of a subsequently received thermal image with the fixed pattern noise correction terms to generate a fixed pattern noise-corrected thermal image).
Regarding claim 8, Stefan discloses wherein the third thermal image and the third time correspond to the first thermal image and the first time([abstract]- calculating a thermal image average of a plurality of the received thermal images; calculating pixel difference values between a received thermal image and the thermal image average; evaluating the pixel difference values in relation to an updating condition; calculating fixed pattern noise correction terms for the pixel difference values for which the updating condition is fulfilled; and correcting pixel values of a subsequently received thermal image with the fixed pattern noise correction terms to generate a sequence of thermal images having corrected fixed pattern noise).
Regarding claim 9, Katrin teaches wherein the first thermal image is a most recently captured one of the thermal images and the second thermal image is an earlier captured one of the thermal images([para 0057-0058]- the compared first and a second IR image are captured in close succession, and by the same IR imaging sensor.  Preferably, the two images are two successive image frames in an image frame sequence. The reason for capturing the images in close succession to each other is that the real world scene will not have changed much from the first image frame to the second and the second image thereby comprises substantially the same scene as the first image, with minor differences caused by movements of objects in the imaged scene).
Regarding claim 10, Katrin teaches wherein: the method is performed by a portable thermal imaging system([para 0144]- the "gas cloud look" is kept, since the gas is visualized in a transparent manner, the added color information having varying opacity. This further improves the interpretability of the gas information visualized in the image, since the partially transparent cloud, or plume, visualized in the image is very intuitively interpreted as gas); the changes in the scene comprise a gas plume; and the method further comprises presenting the comparison image on a display of the portable thermal imaging system([para 0003]- Detecting and visualizing gas using IR techniques can be difficult since IR imaging devices typically can detect and represent 65000 thermal levels in a radiometric IR image but only have 255 colors to represent this data on the display).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for system claim 11 have been met in method claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Mankovskii; Serge., US 2018/0314826  A1, discloses detecting computing operations using thermal sensing.
2.	Hu et. al., US 2017/0087416  A1, discloses a thermal imaging device for imaging a subject or a plurality of sensors for sensing force or pressure exerted by a portion of the subject's body.
3.	Heinke; Thomas, US. 2013/0155188  A1, discloses techniques for calibrating an electronic compass in a thermal imaging camera.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487